Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-7 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heat-sensitive disassembling unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the bar" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Franson (U.S. 6,715,561).
With respect to claim 1, Franson discloses a sprinkler head comprising (figures 2-5): a body (20)having a nozzle (figure 4, the nozzle of 20 at where 65 closes) to be connected to a water supply pipe (via the threads of 20), the nozzle being provided inside the body (being the internal flow path of the body); a valve that closes the nozzle in normal times (valve of sealing assembly 65, normal times understood as when the valve is closed, the valve specifically being that of 82, the valve can also be understood as that of 82 and 68/60); a pair of frames (44/42) extending from the body in a direction of water discharge from the nozzle (the direction of the arms away from the body); a deflector (30) provided at a distal end of a coupled part where distal ends of the pair of frames are coupled to each other on a center axis of the nozzle (figures 2-4); and a heat-sensitive disassembling unit (54 and everything about 54 that is between 82 and 54/ or just the glass bulb 54) provided between the valve and the deflector (figure 4), wherein the sprinkler head further includes a spring that is bent in a W shape (figure 5, spring 90, shown having two ends curved in the same direction as a middle and thus being W in shape), the spring having two ends engaged with the pair of frames (figure 5, the ends at 99), and wherein the heat-sensitive disassembling unit is fitted in a bent portion provided between the two ends (the bent portion at 95 where 74 is fitted, 74 being part of the lower end of the heat dissembling unit 54, noting that just the glass bulb 54 is fitted such that it is in the spring between the two ends in the bent potion as the bottom end 61 extends between and within the bent portion).
With respect to claim 3, Franson discloses a bar is fitted in the bent portion of the spring (figures 4 and 5, the bar having 74, which the spring is seen fixed against at the bent portion). 
With respect to claim, Franson discloses the heat-sensitive disassembling unit is a glass bulb (figure 4, #54 being a glass bulb).
With respect to claim 5, Franson discloses the valve has a bottomed cylindrical shape (the valve being noted in one interpretation having 60/68/74, has a bottom cylindrical shape at where 68 terminates), wherein a bottom side of the valve is positioned in the nozzle (figure 4), wherein one end of the heat-sensitive disassembling unit is engaged with an open side of the valve (figure 4, as the valve opens up into 54), and wherein the open side of the valve is fitted in the bent portion of the spring (as the open side where 60 is located is noted fitted with the bent portion of the spring at 90).
With respect to claim 6, Franson discloses the frames have grooves that engage with the spring (figure 5, the frame arms 42 and 44 having a groove of which 99 engages with).
With respect to claim 7, Franson discloses the bar has a groove that engages with the spring (as the frame arms include a bar potion, which has a grove that engages with the spring at where 99 is located)

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Garrett (U.S. 777,783).

With respect to claim 1, Garrett discloses a sprinkler head comprising: a body (figure 2, #1)having a nozzle (figure 2, internal passage of #1) to be connected to a water supply pipe via the threads of #1), the nozzle being provided inside the body (figure 2); a valve (8) that closes the nozzle in normal times; a pair of frames (figure 1, 3)extending from the body in a direction of water discharge from the nozzle (figure 1); a deflector (figure 1, #6) provided at a distal end of a coupled part where distal ends of the pair of frames are coupled to each other on a center axis of the nozzle (figure 1); and a heat-sensitive disassembling unit (figures 1-3, having 11, 12, 13, 14) provided between the valve and the deflector (figure 1), wherein the sprinkler head further includes a spring (10 and could also include 13b extending from there) that is bent in a W shape (figure 3, 10 being W in shape), the spring having two ends engaged with the pair of frames (figure 3, ends of 10 engaging with 3), and wherein the heat-sensitive disassembling unit is fitted in a bent portion provided between the two ends (as seen in figure 3, the ends of 10 engage with 13 at 9).
With respect to claim 2, Garrett discloses wherein the heat-sensitive disassembling unit includes a link formed of a plurality of thin plates (figure 9, 13 having plates at 15) joined to one another with a low-melting-point alloy (solder 16), the heat-sensitive disassembling unit further including a bar and a lever (figures 1-3, the bar and lever of 11 and 12) that are engaged with the link (as they engage with 13 which is connected there to via the holes within).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752